                         Case 6:19-cr-00007-SEH Document 30 Filed 07/07/20 Page 1 of 6
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                                    District of Montana
                                                                            )
              UNITED STA TES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE
                                   V.                                       )
                   RICHARD E. MITCHELL                                      )
                                                                            )       Case Number: CR 19-07-H-SEH
                                                                            )       USM Number: 17873-046
                                                                            )
                                                                            )        Palmer A. Hoovestal
                                                                            )      Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            II of the Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
21 U.S.C. § 844(a)(1)             Unlawful Possession of a Controlled Substance                             4/24/2019                      II




       The defendant is sentenced as provided in pages 2 through           _ _6_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
~ Count(s)
                             - - - - - - - - - li'f            is    Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           7/7/2020




                                                                                       Sam E. Haddon, United States District Judge
                                                                          Name and Title of Judge


                                                                                                          7/7/2020
                                                                          Date
                        Case 6:19-cr-00007-SEH Document 30 Filed 07/07/20 Page 2 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4-Probation
                                                                                                                                        6
DEFENDANT: RICHARD E. MITCHELL
CASE NUMBER: CR 19-07-H-SEH
                                                            PROBATION
You are hereby sentenced to probation for a term of:

     5 years.




                                                     MANDATORY CONDITIONS
1.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
    probation and at least two periodic drug tests thereafter, as detennined by the court.
           D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
4.   D You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.  D You must participate in an approved program for domestic violence. (check 1fapplicable)
7.  D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. /checkifapphmble)
8.  You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 6:19-cr-00007-SEH Document 30 Filed 07/07/20 Page 3 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4A - Probation
                                                                                                Judgment-Page     __3_~--    of   -------'6,___
DEFENDANT: RICHARD E. MITCHELL
CASE NUMBER: CR 19-07-H-SEH

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
    you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected change.
8,  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant1s Signature                                                                                   Date
                      Case 6:19-cr-00007-SEH Document 30 Filed 07/07/20 Page 4 of 6
AO 245B (Rev 09/19)   Judgment in a Criminal Case
                      Sheet 4D- Probation
                                                                                                            4_ of
                                                                                            Judgment-Page _ _               6
DEFENDANT: RICHARD E. MITCHELL
CASE NUMBER: CR 19-07-H-SEH

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant must participate in a program for mental health treatment as approved by United States Probation. The
 defendant must remain in the program until released from the program by the probation officer in consultation with the
 treatment provider. The defendant must pay part or all of the costs of this treatment as directed by United States Probation.

 2. The defendant is prohibited from owning, using or being in constructive possession of firearms, ammunition, or other
 destructive devices while on supervision.

 3. The defendant must submit his person, residence, place of employment, vehicles, and papers, to a search, with or
 without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
 condition of release. Failure to submit to search may be grounds for revocation. The defendant must warn any other
 occupants that the premises may be subject to searches under the terms of this condition. The defendant must allow
 seizure of suspected contraband for further examination.

 4. The defendant must participate in and successfully complete a program of substance abuse treatment as approved by
 United States Probation. The defendant must remain in the program until released from the program by the probation
 officer in consultation with the treatment provider. The defendant must pay part or all of the costs of this treatment as
 directed by United States Probation.

 5. The defendant must abstain from the consumption of alcohol and is prohibited from entering establishments where
 alcohol is a primary item of sale.

 6. The defendant must participate in substance abuse testing to include not more than 365 urinalysis tests, not more than
 365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
 defendant must pay part or all of the costs of testing as directed by United States Probation.

7. The defendant must not possess, ingest or inhale any psychoactive substance that is not manufactured for human
consumption for the purpose of altering his mental or physical state. Psychoactive substances include, but are not limited
to, synthetic marijuana, kratom and other synthetic stimulants such as bath salts and spice.

 8. The defendant must not purchase, possess, use, distribute or administer marijuana, including marijuana that is used for
 recreational or medicinal purposes under state law.

9. The defendant must utilize one primary physician and one pharmacy to prescribe, dispense, and monitor all necessary
prescription medication. If the defendant has a valid prescription, he must follow the instructions for the prescription. The
defendant must notify any treating physician or facility of a history of substance abuse. The defendant must allow
third-party disclosure to any treating physician or facility regarding any history of substance abuse.

10. The defendant must not use or possess any controlled substances without a valid prescription issued with the written
approval of defendant's supervisory probation officer. If defendant has such a prescription, he must disclose the
prescription information to the probation officer and follow the instructions on the prescription.

 11. The defendant must not apply for a new DEA Registration Number during the term of supervision.
                        Case 6:19-cr-00007-SEH Document 30 Filed 07/07/20 Page 5 of 6
AO 2458 (Rev. 09/19)   Judgment ma Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                                Judgment -   Page      5     of        6
DEFENDANT: RICHARD E. MITCHELL
CASE NUMBER: CR 19-07-H-SEH
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment             Restitution                      Fine                    AVAA Assessment*               JVTA Assessment**
TOTALS            $    25.00                $ N/A                         $    4,000.00            $   NIA                          $ N/A



D    The determination of restitution is deferred until                          . An Amended Judgment in a Criminal Case (AO 245C) will be
                                                                    ----
     entered after such determination.

D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                   Total Loss***                      Restitution Ordered              Priority or Percentage




TOTALS                               $ _ _ _ _ _ __c_0. 00                          $ _ _ _ _ _ _ _occ·_c__oo'----


D     Restitution amount ordered pursuant to plea agreement $
                                                                               ----------
•     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D    the interest requirement is waived for the           D       fine    D   restitution.
      D    the interest requirement for the        D     fine       D     restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
•• Justice for Victims of Trafficking A.ct of2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                            Case 6:19-cr-00007-SEH Document 30 Filed 07/07/20 Page 6 of 6
    AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 6- Schedule of Payments

                                                                                                              Judgment- Page ______6__ of
     DEFENDANT: RICHARD E. MITCHELL
     CASE NUMBER: CR 19-07-H-SEH


                                                           SCHEDULE OF PAYMENTS

     Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

     A    D     Lump sum payment of$                             due immediately, balance due

                D     not later than                                  , or
                D     in accordance with    •    C,    •    D,   D     E,or     D F below; or

    B     D     Payment to begin immediately (may be combined with            DC,        D D, or      D F below); or

    C     D Payment in equal          _ _ _ _ _ (e.g.. weekly. monthly, quarterly) installments of $ - - ~ - over a period of
                               (e.g., months or years), to commence
                                                                 ___              (e.g., 30 or 60 days) after the date of this judgment; or
•
    D     D     Payment in equal       ___               (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                               (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release frOm imprisonment to a
                term of supervision; or

    E     D     Payment during the tenn of supervised release will commence within    _ _ _ _ _ (e.g., 30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

    F     Ill   Special instructions regarding the payment of criminal monetary penalties:
                Special assessment is immediately due and payable. If incarcerated, criminal monetary penalty payments are due
                during imprisonment at the rate of not less than $25 per quarter, and payment shall be through the Bureau of
                Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to the Clerk, United
                States District Court, P.O. Box 8537, Missoula, MT 59807 .. Assessment Richerd E. Mitchell**.


    Unless the court has expressly ordered otheMise, if this judgment imposes imprisonment, payment of criminal mone!ffi'Y penalties is due during
    the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
    Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




    D     Joint and Several

          Case Number
          Defendant and Co-Defendant Names                                                Joint and Several              Corresponding_ Payee,
          (including defendant number)                       Total Amount                      Amount                        if appropriate




    D    The defendant shall pay the cost of prosecution.

    D    The defendant shall pay the following court cost(s):

    D    The defendant shall forfeit the defendant's interest in the following property to the United States:




    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, ( 4) AV AA assessment,
    (5) fine principal, (6) fine interest, (7) community restitution, (8) JV'rA assessment, (9) penalties, and (IO) costs, mcluding cost of
    prosecution and court costs.
